i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00194-CV

                                         IN RE Josephine ALANIZ


                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 22, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 6, 2009, relator filed a petition for writ of mandamus, seeking (1) a determination

by this court that the March 12, 2008 order relating to the termination of parental rights is an

interlocutory order, (2) to compel the trial court “to vacate the order of 12 November 2008 styled

Associate Judge’s Report and Order,” (3) to compel the trial court to vacate the adoptions granted

on October 13, 2008, and (4) to compel respondent “to set for trial the matter of the issues involving

the Intervener[’]s requests for relief.” However, relator has the burden of providing this court with

a record sufficient to establish her right to mandamus relief. See TEX . R. APP . P. 52.7(a)(1)(“Relator




           … This proceeding arises out of Cause No. 2006-PA-02044, styled In the Interest of O.P. and A.P. children,
           1

pending in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Andy Mireles presiding. However, the
orders relator complains of were signed by the Honorable Charles Montemayor, Associate Judge of the Children’s Court.
                                                                                        04-09-00194-CV

must file with the petition [ ] a certified or sworn copy of every document that is material to the

relator’s claim for relief and that was filed in any underlying proceeding”); see also TEX . R. APP . P.

52.3(k)(1)(A); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). Here, relator has not provided

this court with all documents material to relator’s claim for relief, including but not limited to a

certified or sworn copy of the October 13, 2008 order. We conclude that relator has not shown

herself entitled to mandamus relief . Accordingly, the petition for writ of mandamus is DENIED.

See TEX . R. APP . P. 52.8(a).



                                                               PER CURIAM




                                                  -2-